DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Carl Pledger on 1/6/2022.
The application has been amended as follows: 
IN THE CLAIMS:

REPLACE CLAIM 12 with: “A resonant sound absorbing device of a gas turbine combustor, comprising: a plurality of resonance chambers independently disposed side by side in an axial direction of the gas turbine combustor so as to communicate with a gas passage of the gas turbine combustor via acoustic holes, wherein the plurality of resonance chambers include n related resonance chambers each satisfying: wherein n is an integer of 2 or more, and Fi is a peak frequency corresponding to a maximum sound absorbing ratio of an ith related resonance chamber of the related resonance chambers, wherein an axial width of at least a most upstream resonance chamber positioned most upstream of the n related resonance chambers is larger than an axial 

Claim 19, line 3, after “introducing” delete –a gas--, insert –the purge air--. 
Claim 19, lines 5-6, after “introducing” delete –a gas--, insert –the purge air--. 
Claim 20, line 13, after “step of supplying the”, delete –gas--, insert –purge air--. 

Allowable Subject Matter
Claims 1, 3-6, 8-16, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant has adopted all limitations indicated allowable in the office action filed 9/13/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741